Citation Nr: 1543675	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for chemical burns of the right inguinal region and/or right leg.

3.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a testicle condition.

4.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).

The September 2011 rating decision and April 2014 statement of the case both referenced review of VA treatment records dated from January 2011 to September 2011 from the San Juan VA Medical Center (VAMC).  The Veteran, in a September 2011 report of general information, also reported treatment for his claimed conditions from the San Juan VAMC.  There are no recent VA treatment records, dated proximate to the claims on appeal, associated with the physical claims file or with the electronic record.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from San Juan VAMC, to include any associated outpatient clinics, dated from January 2011 to September 2011 and thereafter, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, there are untranslated Spanish documents in the claims file, specifically a September 2011 statement from the Veteran with the subject of impotencia and an August 2011 medical certificate from Dr. Martinez.  On remand, these documents should be translated to English, as well as any other untranslated documents that are obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from San Juan VAMC, to include any associated outpatient clinics, dated from January 2011 to September 2011 and thereafter, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain translations to English of any Spanish language documents in the claims file, including a September 2011 statement from the Veteran with the subject of impotencia and an August 2011 medical certificate from Dr. Martinez.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




